CHANGE IN TERMS AGREEMENT

 

Principal

Date of Modification

Maturity

Date

Loan No.

Call. / Coll.

Account

Officer

Initials

 

$1,500,000.00

10-11-07

12-31-2008

72818

220 / 220

T006773

DBL

 

 

 

Borrower:

The Beard Company

5600 N May Ave Suite 320

Oklahoma City, OK 73112

Lender:

First Fidelity Bank N A

Northwest Business Office

P O Box 32282

Oklahoma City, OK 73123-0482

(405) 416-2222

 

Original Principal Amount: $1,500,000.00

Interest Rate as of 6/08/2007: 9.750%

Date of Agreement: June 8, 2007

 

DESCRIPTION OF EXISTING INDEBTEDNESS. A Promissory Note dated June 8, 2007 in
the original principal amount of $1,500,000.

DESCRIPTION OF COLLATERAL. Security interest in the Beard Company’s interest in
the McElmo Dome Unit Montezuma and Delores Counties Colorado dated 6/8/07 will
be modified as follows:

DESCRIPTION OF CHANGE IN TERMS. The following term as outlined in the
"Definitions" section of the Business Loan Agreement dated 6/8/07 will be
modified as follows:

"Reducing Commitment Amount" shall mean (i) the modified principal amount of
$1,500,000, and (ii) the principal amount resulting from the monthly reductions
to occur throughout the term of the loan on the last day of each month, as
outlined in the following schedule:

 

 

Date of Principal Reduction

Amount of Principal Reduction

 

 

July 2007

$ 0

 

August 2007

$ 0

 

September 2007

$ 0

 

October 2007

$ 0

 

November 2007

$ 25,000

 

December 2007

$ 25,000

 

January 2008

$ 50,000

 

February 2008

$ 50,000

 

March 2008

$ 75,000

 

April 2008

$ 75,000

 

May 2008

$ 75,000

 

June 2008

$ 75,000

 

July 2008

$ 75,000

 

August 2008

$ 75,000

 

September 2008

$ 75,000

 

October 2008

$ 75,000

 

November 2008

$ 75,000

 

December 2008

$ 75,000

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

THE BEARD COMPANY

 

By: _____________________________________________

Herb Mee, President

LENDER:

FIRST FIDELITY BANK N A

 

X _____________________________________________

Danny Lawson, Executive Vice President

 

 